Exhibit 10.1

 



 

[logo.jpg] 

 

ARGOS THERAPEUTICS, INC.

4233 TECHNOLOGY DRIVE

DURHAM, NC 27704

 

 

June 10, 2016

 

VIA email

 

Joan C. Winterbottom

6986 Phillips Mill Road

New Hope, PA 18938

 

Re: Amended and Restated Offer Letter

 

Dear Joan:

 

This letter agreement (the “Agreement”) shall serve to amend and restate the
terms and conditions of the employment offer letter dated February 3, 2015 (the
“Offer Letter”) between you and Argos Therapeutics, Inc. (“Argos Therapeutics”
or the “Company”) in its entirety, and shall become effective as of May 16, 2016
(the “Effective Date”).

 

The details of this Agreement are as follows:

 

1.Position and Duties. During the Term, and any period of continued employment
thereafter, you shall serve on a full-time basis as the Company’s Vice President
and Chief Human Resources Officer reporting to the Company’s Chief Executive
Officer. You agree to perform the duties of your position and such other duties
as reasonably may be assigned to you from time to time. You also agree that,
while employed by the Company, you will continue to devote your full business
time and your best efforts, business judgment, skill and knowledge exclusively
to the advancement of the business and interests of the Company and to the
discharge of your duties and responsibilities for it.

 



For the purposes of this Amendment, “Term” shall refer to period of time
commencing on the Effective Date and continuing until May 15, 2017, or such
earlier date as your employment terminates for any reason.





 

2.Compensation and Benefits.  During your employment, as compensation for all
services performed by you for the Company and subject to your performance of
your duties and responsibilities for the Company, the Company will provide you
the following pay and benefits:

 

(a)Compensation. You shall receive total base compensation in the amount of
$294,000 for your employment during the Term, paid to you as follows: (i)
$20,000 per month ($240,000 per year) shall be paid as your base salary for each
month of service during the Term, which shall be less applicable taxes and
withholdings and shall be paid in accordance with the regular payroll practices
of the Company, and (ii) as soon as practicable and no later than thirty (30)
days after the Effective Date, you will receive a grant of shares of the
Company’s common stock with a value equal to $54,000 (as measured by the closing
share price on the date of grant) (the “Restricted Stock”). The Company shall
have a right of repurchase which will lapse in 12 equal installments on the last
date of each month during the Term until all shares have been released from the
right of repurchase. If your employment is terminated without Cause by the
Company or if you terminate your employment for Good Reason during the Term, the
Company shall accelerate vesting on the Restricted Stock so that all shares will
be fully vested on the date your employment terminates. At the end of the Term,
your annual base salary will return to $290,000, payable in cash, less
applicable taxes and deductions, in this position.

 

(b)Bonus Compensation. During your employment and subject to the approval of the
Company’s Board of Directors (the “Board”) or its Compensation Committee, you
will be eligible for an annual performance bonus of up to $101,500 for the year
2016 and up to $101,500 or 35% of your total annual base compensation, whichever
is higher, for 2017, and for up to 35% of your annualized base salary in future
years (the “Target Bonus”), based upon your personal performance and the
Company’s performance during the applicable calendar year, as determined by the
Company in its sole discretion. Any bonus due to you hereunder will be paid in
cash, stock or a combination thereof not later than the 15th of March following
the year to which the bonus relates, subject to your continuous employment
through the date the bonus is paid.  The foregoing shall be construed and
applied so that any bonus payable to you is paid to you so as to qualify as a
“short-term deferral” under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) (Section 409A of the Code, together with the regulations
thereunder, “Section 409A”).

 



A-1

 

 

(c)Equity. You have previously been granted stock options to purchase 65,000
shares of Argos Therapeutics common stock in accordance with the terms and
conditions of the Company’s 2014 Stock Incentive Plan and your Incentive Stock
Option Agreement. You will be eligible for additional equity grants from time to
time at the sole discretion of the Company, subject to the approval of the Board
of Directors or the Compensation Committee. If base salary is a factor
considered by the Company in making additional equity grants during the Term,
the amount of your total annual base compensation shall be considered in any
such determination.

 

(d)Participation in Employee Benefit Plans.  You will continue to be entitled to
participate in all employee benefit plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided to you under this Agreement (e.g.,
severance pay) or under any other agreement.  Your participation will be subject
to eligibility and the terms of the applicable plan documents and applicable
Company policies. Argos Therapeutics provides the following benefits to regular,
full-time employees includes the following:    

·Medical Insurance

·Dental Insurance

·Vision Insurance

·Life and AD&D Insurance

·Short Term Disability

·Long Term Disability

·Long Term Care

·Eleven paid holidays per year

·401(k) Savings and Investment Plan

·Flexible Spending Account

·Paid Time Off (PTO) eligibility based on service with the Company and initially
prorated at 16.67 hours per month (equivalent to 25 days per year)

 

Notes:



oIf your employment terminates for any reason whatsoever, you may not be
entitled to receive any cash payment for unused paid time off accrued to the
date of your termination.

 

Argos Therapeutics will regularly review all its benefit plans and reserves the
right to change or terminate such plans at any time at its sole discretion, with
or without prior notice to you.

 

You acknowledge and agree that the payment of a portion of your compensation
during the Term in the form of Restricted Stock may reduce the level of benefits
available to you under the Company-sponsored plans and that the increase in base
compensation during the Term from $240,000 to $244,000 constitutes adequate,
bargained-for consideration for the loss of benefits for which you would be
eligible were your base compensation payable entirely in cash.

 

(e)Relocation Expenses. During the Term, the Company will provide you with a
fixed monthly allowance, to be used for temporary living expenses, as set forth
in more detail in the Second Relocation Expense Letter Agreement (the
“Relocation Agreement”) provided to you concurrently herewith. Additionally, if
you relocate from Pennsylvania to the Raleigh-Durham area of North Carolina
during the Term, Argos Therapeutics has agreed to provide you with reimbursement
for certain moving expenses as set forth in the Relocation Agreement. By signing
this Agreement and the enclosed Relocation Agreement, you acknowledge and agree
that if you voluntarily terminate your employment with the Company, without Good
Reason (defined below), prior to the one-year anniversary of the day in which
you secure permanent housing in the Raleigh-Durham area of North Carolina, you
will be required to reimburse the Company for the full amount of any moving
expenses for which the Company has reimbursed you pursuant to the terms and
conditions of the Relocation Agreement.

 



A-2

 

 

(f)Business Expenses.  The Company will pay or reimburse you for all reasonable
business expenses incurred or paid by you in the performance of your duties and
responsibilities for the Company, subject to any maximum annual limit and other
restrictions on such expenses set by the Company and to such reasonable
substantiation and documentation as the Company may specify from time to time. 
Any reimbursement that constitutes nonqualified deferred compensation subject to
Section 409A shall be subject to the following additional rules: (i) no
reimbursement of any such expense shall affect your right to reimbursement of
any other such expense in any other taxable year; (ii) reimbursement of the
expense shall be made, if at all, not later than the end of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursement shall not be subject to liquidation or exchange for any
other benefit.

 

3.Severance. The Company will provide you with the following severance payments
as a condition of your employment:

 

(a)Termination Without Cause or for Good Reason. If your employment is
terminated by the Company Without Cause or by you for Good Reason, then (subject
to your executing and not revoking the Separation Agreement and Release of All
Claims (the “Release,” attached hereto as Exhibit A), the Company will: (i) pay
you an amount equal to 9 months of your then-current total base compensation,
less standard employment-related withholdings and deductions, with such payments
to be made in equal semi-monthly installments in accordance with the Company’s
usual payroll practices beginning on the first regular pay date following the
Effective Date (as that term is defined in the Release); (ii) if you timely and
properly elect COBRA continuation of coverage under the Company’s group medical,
dental and vision plans, the Company shall make payment to you in the amount
equal to the Company’s share of the cost of COBRA continuation of coverage under
the medical, dental and vision plans, less all applicable taxes and deductions,
for the period of 9 months, which amount shall be paid to you on regularly
scheduled payroll dates of the Company with the first payment to be processed
after the later of the Effective Date or such election; provided, however, that
at the conclusion of the 9 month period, you shall be responsible for payment of
the entire amount of the COBRA premium for the remainder of the applicable COBRA
continuation period; and (iii) the Company shall accelerate vesting of the
restricted stock awarded to you as your 2015 Executive Bonus pursuant to the
terms of that certain agreement between the Parties (the “Restricted Stock
Agreement”), so that you shall vest in, and the Company’s right of repurchase
shall lapse, as to all 32,709 shares of restricted stock.

 

(b)Termination Without Cause or for Good Reason Following a Change in Control.
Notwithstanding the foregoing, if your employment is terminated by the Company
or its successor in interest Without Cause or by you for Good Reason within
ninety (90) days before or within six months after a Change in Control Event (as
defined in the Company’s 2014 Stock Incentive Plan) that also qualifies as a
“change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i) (a “Company Change in Control”), then (subject to your
executing and not revoking the Release) the Company will (i) pay you an amount
equal to 9 months of your then-current total base compensation, less standard
employment-related withholdings and deductions, with such payments to be made in
equal semi-monthly installments in accordance with the Company’s usual payroll
practices beginning on the first regular pay date following the Effective Date;
(ii) pay you an amount equal to 9 months of the Target Bonus, less standard
employment-related withholdings and deductions, with such payments to be made in
equal semi-monthly installments in accordance with the Company’s usual payroll
practices beginning on the first regular pay date following the Effective date
and continuing until such time as the amount has been paid in full; (iii) if you
timely and properly elect COBRA continuation of coverage under the Company’s
group medical, dental and vision plans, the Company shall make payment to you in
the amount equal to the Company’s share of the cost of COBRA continuation of
coverage under the medical, dental and vision plans, less all applicable taxes
and deductions, for the period of 9 months, which amount shall be paid to you on
regularly scheduled payroll dates of the Company with the first payment to be
processed after the later of the Effective Date or such election; provided,
however, that at the conclusion of the 9 month period, you shall be responsible
for payment of the entire amount of the COBRA premium for the remainder of the
applicable COBRA continuation period; and (iv) the Company shall accelerate
vesting of the restricted stock awarded to you as your 2015 Executive Bonus
pursuant to the terms of the Restricted Stock Agreement so that you shall vest
in, and the Company’s right of repurchase shall lapse, as to all 32,709 shares
of restricted stock.

 



A-3

 

 

(c)Definition of “Cause.” For purposes hereof, “Cause” shall mean that: (i) you
failed to attempt in good faith, refused or willfully neglected to perform and
discharge your material duties and responsibilities; (ii) you have been
convicted of, or pled nolo contendere to, a felony or other crime involving
fraud or moral turpitude; (iii) you breached your fiduciary duty or loyalty to
the Company, or acted fraudulently or with material dishonesty in discharging
your duties to the Company; (iv) you undertook an intentional act or omission of
misconduct that materially harmed or was reasonably likely to materially harm
the business, interests, or reputation of the Company; (v) you materially
breached any material provision hereof; or (vi) you materially breached any
material provision of any Company code of conduct or ethics policy.
Notwithstanding the foregoing, “Cause” shall not be deemed to have occurred
unless: (A) the Company provides you with written notice that it intends to
terminate your employment hereunder for one of the grounds set forth in
subsections (i), (v) or (vi) within sixty (60) days of such reason(s) occurring,
(B) if such ground is capable of being cured, you have failed to cure such
ground within a period of thirty (30) days from the date of such written notice,
and (C) the Company terminates your employment within six (6) months from the
date that Cause first occurs.

 

(d)Definition of “Good Reason.” For purposes hereof, “Good Reason” shall mean,
without your written consent: (i) any change in your position, title or
reporting relationship with the Company that diminishes in any material respect
your authority, duties or responsibilities; provided, however, that a change in
your authority, duties or responsibilities solely due to the Company becoming a
division, subsidiary or other similar part of a larger organization, shall not
by itself constitute Good Reason; (ii) any material reduction in your base
compensation; (iii) a material change in the geographic location at which
services are to be performed by you; or (iv) a material breach of any provision
hereof by the Company or any successor or assign. Notwithstanding the foregoing,
“Good Reason” shall not be deemed to have occurred unless: (A) you provide the
Company with written notice that you intend to terminate your employment
hereunder for one of the grounds set forth in subsections (i), (ii), (iii) or
(iv) within sixty (60) days of such reason(s) occurring, (B) if such ground is
capable of being cured, the Company has failed to cure such ground within a
period of thirty (30) days from the date of such written notice, and (C) you
terminate your employment within six (6) months from the date that Good Reason
first occurs. For purposes of clarification, the above-listed conditions shall
apply separately to each occurrence of Good Reason and failure to adhere to such
conditions in the event of Good Reason shall not disqualify you from asserting
Good Reason for any subsequent occurrence of Good Reason.

 

(e)Release of Claims. The Company shall not be obligated to pay you the
severance payments provided for herein unless you have timely executed (and not
revoked) a separation agreement in substantially the form of the Release
attached hereto as Exhibit A. Such Release or separation agreement must be
executed and become binding and enforceable within sixty (60) calendar days
after the effective date of your termination of employment (such 60th day, the
“Payment Commencement Date,”). Subject to the preceding sentence, payment of any
severance payments due hereunder shall commence on the Payment Commencement
Date.

 

4.Parachute Payment.

 

(a)In the event of a consummation of a change in ownership or control (within
the meaning of Section 280G of the Code and the regulations thereunder (“Section
280G”) (a “280G Change in Control”) (as defined herein) payments and benefits
under this Agreement, together with other payments and benefits provided to you
by the Company (including, without limitation, any accelerated vesting of stock
options, shares of restricted stock or other equity-based awards) (the “Total
Payments”), shall be made with regard to whether the deductibility of the Total
Payments would be limited or precluded by Section 280G and without regard to
whether the Total Payments would subject you to the federal excise tax levied on
certain “excess parachute payments” under Section 4999 of the Code (the “Excise
Tax”). If any portion of the Total Payments constitutes an “excess parachute
payment” within the meaning of Section 280G (the aggregate of such payments (or
portions thereof) being hereinafter referred to as the “Excess Parachute
Payments”), You will be entitled to receive: (i) an amount limited so that no
portion thereof shall fail to be tax deductible under Section 280G of the Code
(the “Limited Amount”), or (ii) if the amount otherwise payable hereunder or
otherwise (without regarding to clause (i)) reduced by all taxes applicable
thereto (including, for the avoidance of doubt, the Excise Tax) would be greater
than the Limited Amount reduced by all taxes applicable thereto, the amount
otherwise payable hereunder.

 



A-4

 

 

(b)The determination as to whether the Total Payments include Excess Parachute
Payments and, if so, the amount of such Excess Parachute Payments, the amount of
any Excise Tax with respect thereto, the amount of any Gross-up Payment, if
applicable, and the amount of any reduction in Total Payments shall be made at
the Company’s expense by the independent public accounting firm most recently
serving as the Company’s outside auditors or such other accounting or benefits
consulting group or firm as the Company may designate (the “Accountants”). In
the event that any payments under this Agreement or otherwise are required to be
reduced as described in Section 4(b), the adjustment will be made, first, by
reducing the amount of base salary and bonus payable pursuant to Sections
3(a)(i) or the amount of base salary and bonus payable pursuant to Section
3(b)(i)-(ii), as applicable; second, if additional reductions are necessary, by
reducing the payment of or reimbursement for COBRA premiums due to you pursuant
to Section 3(a)(ii) or Section 3(b)(iii), as applicable; and third, if
additional reductions are still necessary, by eliminating the accelerated
vesting of time-based equity-based awards or the vesting of performance-based
equity-based awards, if any, starting with those awards for which the amount
required to be taken into account under Section 280G is the greatest.

 

(c)In the event that there has been an underpayment or overpayment under this
Agreement or otherwise as determined by the Accountants, the amount of such
underpayment or overpayment shall forthwith be paid to you or refunded to the
Company, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

 

5.Prohibited Competition and Solicitation. You acknowledge the competitive and
proprietary aspects of the business of Company and are aware that the Company
furnishes, discloses and makes available to you confidential and Proprietary
Information (as defined in the Confidentiality Agreement referenced in Section 8
below) related to Company’s business and that Company may provide you with
unique and specialized knowledge and training. You also acknowledge that the
Confidential Information and specialized knowledge and training have been
developed and will be developed by Company through the expenditure of
substantial time, effort and money and that the Confidential Information could
be used by you to compete with Company. A business will be deemed to be
“Competitive” with the Company if it performs research, development or
commercialization of personalized immunotherapy products for the treatment of
metastatic renal cell carcinoma, HIV or another indication in which the Company
has conducted a clinical trial within twelve months before the end of your
employment with the Company. Because of the competitive and proprietary aspects
of the business of the Company, you agree as follows:

 



(a)Covenant Not to Compete or Solicit. During your employment with the Company
and for one (1) year after the termination of your employment with Company for
any reason, you will not, directly or indirectly, on your behalf or on behalf of
another person, entity or third party anywhere in North America, engage in the
following conduct without the prior written consent of Company: (i) as officer,
director, principal, agent, stockholder, employee, consultant, representative or
in any other capacity, own, manage, operate or control, or be employed by,
provide services to, or engage in or have a financial interest in any business
which is Competitive with Company (other than as specifically permitted by the
Company in writing upon written request); (ii) solicit, divert or appropriate or
attempt to solicit, divert or appropriate, the business or patronage of any
customers, business partners, or patrons of Company, or any prospective
customers, business partners, or patrons to whom the Company has made a sales
presentation (or similar offering of services or business) within the one (1)
year period preceding the date of your termination of employment with Company;
(iii) solicit, entice or persuade or attempt to solicit, entice or persuade any
employees of or consultants to Company or any present or future parent,
subsidiary or affiliate of Company to terminate their employment or other
engagement with Company or any such parent, subsidiary or affiliate for any
reason; or (iv) interfere with, or attempt to interfere with, the relations
between Company and any customer, vendor or supplier to Company.



 



A-5

 

 



(b)Reasonableness of Restrictions. You acknowledges that: (i) the types of
employment which are prohibited by this Section 5 are narrow and reasonable in
relation to the skills which represent your principal salable asset both to
Company and other prospective employers; and (ii) the temporal and geographical
scope of Section 5 is reasonable, legitimate and fair to you in light of
Company’s need to market its services and sell its products in order to have a
sufficient customer base to make Company’s business profitable and in light of
the limited restrictions on the type of employment prohibited herein compared to
the types of employment for which you are qualified to earn your livelihood.



 

6.Section 409A.

 

(a)You and the Company agree that this Agreement shall be interpreted to comply
with or be exempt from Section 409A, and the regulations and guidance
promulgated thereunder to the extent applicable, and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

 

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits considered “nonqualified deferred compensation” under Section 409A upon
or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.” 
If you are deemed on the date of termination to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Section 409A payable on account of a “separation from
service,” such payment or benefit shall be made or provided at the date which is
the earlier of (a) the expiration of the six-month period measured from the date
of such “separation from service,” and (b) the date of your death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 11(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

(c)For purposes of Section 409A, your right to receive any installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.

 

(d)In no event shall the Company or any of its affiliates have any liability
relating to the failure or alleged failure of any payment or benefit under this
Agreement to comply with, or be exempt from, the requirements of Section 409A

 

7.At Will Employment. This Agreement is not intended to, nor does it, create any
employment contract for any specified term or duration between you and the
Company. In accordance with the laws of the State of North Carolina, your
employment with the Company is considered “at will.” This means that, just as
you may resign your employment at any time, Argos Therapeutics may, in its sole
discretion, with or without cause, terminate your employment at any time for any
reason.

 

8.Contingencies. Your continued employment is conditioned upon your compliance
with the Employee Handbook, the Confidentiality, Inventions and Non-Solicitation
Agreement (the “Confidentiality Agreement”), the Argos Therapeutics Company’s
Code of Ethics, the Argos Therapeutics Certification Regarding Insider Trading
and the Public Disclosure Policies. It is understood and agreed that breach by
you of the Confidentiality Agreement shall constitute a material breach of this
Agreement

 

9.No Conflicting Agreements. You represent and warrant that you are not bound by
any employment contract, restrictive covenant or other restriction preventing
you from continuing employment with or carrying out your responsibilities for
the Company. You agree that you will not disclose or use on behalf of the
Company any proprietary information of any third party without that party’s
consent.

 

A-6

 



 

10.General.

 

(a)Notices.  Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person, consigned to a reputable national
courier service for overnight delivery or deposited in the United States mail,
postage prepaid, and addressed to you at your last known address on the books of
the Company or, in the case of the Company, to it by notice to the Chairman of
the Board of Directors, c/o Argos Therapeutics, Inc., at its principal place of
business, or to such other address(es) as either party may specify by notice to
the other actually received.

 

(b)Entire Agreement. This Agreement, together with the Confidentiality
Agreement, the Relocation Agreement, the Restricted Stock Agreement and other
agreements specifically referred to herein, sets forth the entire agreement
between you and the Company and replaces all prior communications, agreements
and understandings, whether oral or written, with respect to your and
understandings relating to your employment with the Company, including, but not
limited to, the Offer Letter. The terms and conditions of this Agreement may
only be modified or amended by a written agreement executed by and the Company.

(c)Successors and Assigns. The Company may assign its rights and obligations
hereunder to any person or entity that succeeds to all or substantially all of
Company’s business or that aspect of Company’s business in which you are
principally involved. You may not assign your rights and obligations under this
Agreement without the prior written consent of Company.

 

(d)Severability.  If any portion or provision of this Agreement is deemed to any
extent illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement will not be affected and each portion and provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law

 

(e)Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina (without reference to
the conflicts of law provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court in Durham
County, North Carolina (or, if appropriate, a federal court located within North
Carolina).

(f)Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original and all of which together shall
constitute one and the same instrument. A signature by fax shall be treated as
an original.

 

By your signature below, you represent and warrant to the Company that (i) you
not, and were not when your employment at the Company commenced, subject to any
employment, noncompetition or other similar agreement that would prevent or
interfere with the Company’s employment of you; and (ii) you did not and will
not bring with you to the Company, any materials or documents of a former
employer which are not generally available to the public or which did not belong
to you prior to your employment with the Company, unless you obtained written
authorization from the former employer or other owner for their possession and
use and provided the Company with a copy thereof.

 

If this Agreement and employment offer is satisfactory, please sign and date the
duplicate of this Agreement enclosed herewith in the space provided below and
return the signed copy to me. At the time you sign and return it, this Agreement
will take effect as a binding agreement between you and the Company on the basis
set forth above. 

 

We are looking forward to continue working with you in contributing to the
growth of Argos Therapeutics.

 

 

Sincerely,

 

 

Jeffrey D. Abbey

President and CEO

 



A-7

 

Enclosures (as stated)

 

I accept the Company’s revised terms of employment for the position of Vice
President and Chief Human Resources Officer subject to the terms and conditions
outlined above.

 



Signed: /s/ Joan C. Winterbottom         Printed Name:    Joan C. Winterbottom  
      Date Signed: June 10, 2016  





 

 

 



 

 

 

 



A-8

 



EXHIBIT A

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

Argos Therapeutics, Inc., formerly known as MERIX Bioscience, Inc., a Delaware
corporation (the “Company”), and John Menditto (the “Employee”) (together, the
“Parties”) accepted an offer of employment with the Company pursuant to the
terms of the offer letter dated February 3, 2015 (the “Offer Letter”), as
amended and restated by the amended offer letter with effective date of May 16,
2016 (the “Amended Offer Letter”). Any capitalized terms not defined herein
shall have the meanings ascribed to them in the Amended Offer Letter. This
Separation Agreement and Release of Claims (the “Release”) is the release by
Employee of all claims against the Releasees (as defined below) arising out of
the Employee’s employment with or separation from the Company (the “Release”).
The consideration for the Employee’s agreement to this Release consists of the
severance payments and benefits set forth in Section 3 of the Amended Offer
Letter, which are conditioned on, among other things, termination of the
Employee’s employment by the Company without Cause or by the Employee for Good
Reason and effectiveness of this Release based on the Employee’s timely
execution and non-revocation hereof.

 

1. Tender of Release. This Release is automatically tendered to the Employee
upon the termination of the Employee’s employment by the Company without Cause
or by the Employee with Good Reason.

 

2. Release of Claims. The Employee voluntarily, fully, forever, irrevocably and
unconditionally releases and discharges the Company, its affiliates,
subsidiaries and parent companies and each of their predecessors, successors,
assigns, and their current and former members, partners, directors, managers,
officers, employees, representatives, attorneys, agents, and all persons acting
by, through, under or in concert with any of the foregoing (any and all of whom
or which are hereinafter referred to as the “Releasees”), from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred), of any nature whatsoever, known or unknown that the Employee now has,
owns or holds, or claims to have, own, or hold, or that he at any time had,
owned, or held, or claimed to have had, owned, or held against any Releasee
arising out of the Employee’s employment with or separation from the Company
(collectively, “Claims”). This release of Claims includes, without implication
of limitation, the release of all Claims:

 

  •   of breach of contract;

 

  •   of retaliation or discrimination under federal, state or local law
(including, without limitation, Claims of age discrimination or retaliation
under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, Claims
of discrimination or retaliation under Title VII of the Civil Rights Act of 1964
and Claims of discrimination or retaliation under state law);

 

  •   under any other federal or state statute, to the fullest extent that
Claims may be released;

 

  •   of defamation or other torts;

 

  •   of violation of public policy;

 

  •   for wages, salary, bonuses, vacation pay or any other compensation or
benefits; and

 

  •   for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

 

Notwithstanding anything to the contrary contained herein, this Release does not
apply to or affect (i) the Employee’s right to receive the severance payments
set forth in Section 3 of Amended Offer Letter, (ii) the Employee’s right to be
reimbursed for reasonable business expenses incurred prior to termination of the
Employee’s employment according to the terms of Section 2(f) of the Amended
Offer Letter; (iii) the Employee’s ownership of, and the Employee’s rights by
virtue of his ownership of, any capital stock or other securities of the
Company, (iv) any rights of indemnification or exculpation of which the Employee
is the beneficiary under any separate contractual indemnification agreement with
the Company in connection with his service as a director or officer of the
Company, the corporate charter, bylaws or other charter or organizational
instruments or benefit or equity plans of the Company or any other Releasee or
at law and rights of coverage to which the Employee may be entitled under any
director and officer liability insurance policy of the Company or any other
Releasee or (v) for purposes of clarity, any Claim arising out of any matters or
events occurring after the effective date of the Release.

 



A-9

 

 

4. Ongoing Obligations of the Employee; Enforcement Rights. The Employee
reaffirms his ongoing obligations as well as the Company’s enforcement rights
provided for in Sections 5, 6, 8 and 9 of the Amended Offer Letter.

 

5. No Assignment; Representation on Action. The Employee represents that he has
not assigned to any other person or entity any Claims against any Releasee. The
Employee further represents that he has not filed or reported any Claims against
any Releasee with any state, federal or local agency or court.

 

6. Right to Consider and Revoke Release. The Employee acknowledges that he has
been given the opportunity to consider this Release for a period ending
forty-five (45) days after the tender of the Release. In the event the Employee
executed this Release within less than forty-five (45) days after the tender of
the Release, he acknowledges that such decision was entirely voluntary and that
he had the opportunity to consider this Release until the end of the forty-five
(45) day period. To accept this Release, the Employee shall deliver a signed
Release to the Company’s CEO (the “CEO”) within such forty-five (45) period. For
a period of seven (7) days from the date when the Employee executes this Release
(the “Revocation Period”), he shall retain the right to revoke this Release by
written notice that is received by the CEO on or before the last day of the
Revocation Period. This Release shall take effect only if it is executed within
the forty-five (45) day period as set forth above and if it is not revoked
pursuant to the preceding sentence. If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).

 

7. Other Terms.

 

(a) Legal Representation; Review of Release. The Employee acknowledges that he
has been advised to discuss all aspects of this Release with his attorney, that
he has carefully read and fully understands all of the provisions of this
Release and that he is voluntarily entering into this Release.

 

(b) Binding Nature of Release. This Release shall be binding upon the Employee
and upon his heirs, administrators, representatives and executors.

 

(c) Modification of Release; Waiver. This Release may be amended, only upon a
written agreement executed by the Employee and the Company.

 

(d) Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.

 

(e) Governing Law and Venue. This Release shall be deemed to be made and entered
into in the State of North Carolina and shall in all respects be interpreted,
enforced and governed under the laws of the State of North Carolina without
giving effect to the conflict of law provisions of North Carolina law that would
require the application of law of any other jurisdiction. The language of all
parts of this Release shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against either of the Parties. Any
action, suit or other legal proceeding which is commenced to resolve any matter
arising under or relating to any provision hereunder shall be commenced only in
a court in Durham County, North Carolina (or, if appropriate, a federal court
located within North Carolina).

 

(f) Absence of Reliance. The Employee acknowledges that he is not relying on any
promises or representations by the Company or its agents, representatives or
attorneys of either of them regarding any subject matter addressed in this
Release.

 



A-10

 



So agreed by the Employee:

 



          Joan C. Winterbottom   Date                                  

 

 

 

 

 

 

 

 

 

 

 

 

A-11

 

